Citation Nr: 1638605	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The Veteran provided testimony at an August 2015 Board videoconference hearing, the hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has obtained a medical specialist's opinions from the Veterans Health Administration (VHA) in conjunction with the Veteran's appeal and has associated them with the record.  In a July 2016 letter, the Board provided a copy of these opinions to the Veteran, offered him an opportunity to submit additional evidence or argument in support of his claim, and informed him that he had the option to having any newly submitted evidence considered by the AOJ.  

In August 2016, the Veteran submitted additional evidence, arguments, and statements in support of his claim, and requested that his case be remanded to the AOJ for consideration of this new evidence in the first instance.  Thus, the case is being remanded to the AOJ for initial consideration of the claim in light of the new evidence.  

Accordingly, the case is REMANDED for the following action:

The AOJ should review the case again based on the additional evidence and argument submitted by the Veteran's in August 2016 along with all the evidence of record.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



